Exhibit 10.2

 

Loan No. V   59941

 

PROMISSORY NOTE

$67,125,000.00

October 30, 2006

 

FOR VALUE RECEIVED, BEHRINGER HARVARD THREE PARKWAY, LLC, a Delaware limited
liability company, as maker, having its principal place of business c/o
Behringer Harvard Funds, 15601 Dallas Parkway, Suite 600, Addison, Texas 75001
(“Borrower”), hereby unconditionally promises to pay to the order of JPMORGAN
CHASE BANK, N.A., a banking association chartered under the laws of the United
States of America, having an office at 270 Park Avenue, New York, New York 10017
(“Lender”), or at such other place as the holder hereof may from time to time
designate in writhing, the principal sum of Sixty-Seven Million One Hundred
Twenty-Five Thousand and No/100 Dollars ($67,125,000), in lawful money of the
United States of America with interest thereon to be computed from the date of
this Note at the Interest Rate, and to be paid in accordance with the terms of
this Note and that certain Loan Agreement, dated the date hereof, between
Borrower and Lender (as the same may hereafter be amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time, the
“Loan Agreement”).  All capitalized terms not defined herein shall have the
respective meanings set forth in the Loan Agreement.

ARTICLE 1
PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

ARTICLE 2
DEFAULT AND ACCELERATION

Except as otherwise provided in the Loan Agreement, the Debt shall without
notice become immediately due and payable at the option of Lender if any payment
required in this Note is not paid on or prior to the date when due or if not
paid on the Maturity Date or on the happening of any other Event of Default.

ARTICLE 3
LOAN DOCUMENTS

This Note is secured by the Mortgage and the other Loan Documents.  All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.  In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.


--------------------------------------------------------------------------------




ARTICLE 4
SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender and
(c) if through any contingency or event Lender receives or is deemed to receive
interest in excess of the Maximum Legal Rate, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender.

ARTICLE 5
NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 6
WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind, except
for such notices as are expressly provided for in any Loan Document.  No release
of any security for the Debt or extension of time for payment of this Note or
any installment hereof, and no alteration, amendment or waiver of any provision
of this Note, the Loan Agreement or the other Loan Documents made by agreement
between Lender or any other Person shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Borrower, and any other
Person who may become liable for the payment of all or any part of the Debt,
under this Note, the Loan Agreement or the other Loan Documents, except as may
be expressly provided in such release, alteration, amendment or waiver.  No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents.  If Borrower is a partnership, the agreements herein contained
shall remain in force and be applicable, notwithstanding any changes in the
individuals or entities comprising the partnership, and the term “Borrower,” as
used herein, shall include any alternate or successor partnership, but any
predecessor partnership and their partners shall not thereby be released from
any liability.  If Borrower is a corporation, the agreements contained herein
shall remain in full force and be applicable notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder.  If any Borrower is a limited liability
company, the agreements herein

2


--------------------------------------------------------------------------------




contained shall remain in force and be applicable, notwithstanding any changes
in the members comprising the limited liability company, and the term “Borrower”
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company shall not thereby be
released from any liability.  (Nothing in the foregoing sentence shall be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such partnership, corporation or limited liability
company which may be set forth in the Loan Agreement, the Mortgage or any other
Loan Document.)

ARTICLE 7
TRANSFER

Upon the transfer of this Note, Borrower hereby waiving prior notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.

ARTICLE 8
EXCULPATION

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

ARTICLE 9
GOVERNING LAW

This Note shall be governed by and construed in accordance with the laws of the
state in which the Property is located (without regard to any conflict of laws
or principles) and the applicable laws of the United States of America.

ARTICLE 10
NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

ARTICLE 11
JOINT AND SEVERAL

If more than one Person has executed this Note as “Borrower”, the obligations of
all such Persons hereunder shall be joint and several except as set forth in the
Loan Documents.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

BEHRINGER HARVARD THREE PARKWAY,
LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name: Gerald J. Reihsen, III

 

Title: Secretary

 


--------------------------------------------------------------------------------